CANADY, Judge,
Specially concurring.
I agree with the majority’s conclusion concerning the disposition of this case. On the grand theft charge, I would, however, base the reversal on a deficiency in the proof not mentioned by the majority.
The testimony of the victim at trial established that her house had been burglarized on two separate days during July 2002. The victim’s testimony concerning the items stolen from her conflated the property stolen on the two separate days. The evidence linking the defendant to the burglary of the victim’s house, however, only related to one of the burglaries. The trial testimony did not show the value of the items stolen during the burglary in which the defendant participated. I would rely on this circumstance to support the reversal of the grand theft charge.